UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4184



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARL EDWARD BENNETT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:05-cr-00169-WLO)


Submitted: August 31, 2006                  Decided: September 5, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Michael F.
Joseph, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Carl   Edward     Bennett       pled    guilty,    without        a    plea

agreement, to possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2000).                    The district court

sentenced      Bennett    to     thirty-three        months     of   imprisonment.

Bennett’s     counsel     has    filed    a   brief    pursuant      to    Anders       v.

California, 386 U.S. 738 (1967), stating that, in his view, there

are no meritorious issues for appeal but suggesting that the

district court imposed an unreasonable sentence because it was

greater than necessary to serve the ends of justice.                      Bennett was

informed of his right to file a pro se supplemental brief but has

not done so.      We affirm.

              In sentencing Bennett, the district court considered the

properly calculated advisory sentencing guidelines range and the

factors set forth in 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2006). The sentence imposed is within the guideline range and well

below   the    ten-year    statutory      maximum     set   forth    in    18       U.S.C.

§ 924(a)(2) (2000).             Under these circumstances, we find that

Bennett’s sentence is reasonable.                See United States v. Johnson,

445 F.3d 339, 345-46 (4th Cir. 2006); United States v. Green, 436

F.3d 449, 457 (4th Cir.) (stating that “a sentence imposed within

the properly calculated Guidelines range . . . is presumptively

reasonable”) (internal quotation marks and citation omitted), cert.

denied, 126 S. Ct. 2309 (2006).


                                         - 2 -
          In accordance with Anders, we have reviewed the entire

record   for   any   meritorious   issues   and   have   found   none.

Accordingly, we affirm.    This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.     If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                             AFFIRMED




                               - 3 -